Citation Nr: 1235441	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-28 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for a ventral hernia, incisional repair, with residual abdominal wall muscle strain, prior to September 23, 2010.

2.  Entitlement to an initial rating, in excess of 20 percent, for a ventral hernia, incisional repair, with residual abdominal wall muscle strain, as of September 23, 2010.  

3.  Entitlement to an initial compensable rating, for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, prior to December 15, 2010.

4.  Entitlement to an initial rating in excess of 10 percent, for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, as of December 15, 2010.  

5.  Entitlement to an initial rating, in excess of 10 percent, for right foot pes planus.  

6.  Entitlement to service connection for a respiratory disorder, to include asthma.

7.  Entitlement to service connection for left foot pes planus, to include as secondary to service-connected right foot pes planus.  

8.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right foot pes planus.

9.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right foot pes planus.

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, October 1990 to July 1991, and January 2004 to December 2004.  She also had unspecified periods of service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, January 2007, July 2007 and September 2007 rating decisions of the RO in Lincoln, Nebraska.  The October 2005 rating decision denied service connection for asthma and granted service connection for residuals of incisional hernia repair, assigning a noncompensable rating.  The January 2007 rating decision granted service connection for right foot pes planus, assigning a noncompensable rating.  The July 2007 rating decision denied service connection for PTSD.  The September 2007 rating decision continued a noncompensable ratings for right thumb fracture and denied service connection for pes planovalgus of the left foot, gonoarthrosis of the right knee, and gonoarthrosis of the left knee.  

During the pendency of the appeal, a January 2007 statement of the case (SOC) granted an increased initial rating of 10 percent for residuals of incisional hernia repair with residual abdominal wall muscle strain and gastroesophageal reflux disease (GERD), and an April 2007 SOC granted an increased initial rating of 10 percent for right foot pes planus.  Additionally, a December 2011 rating decision granted an increased initial rating of 10 percent for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, effective December 15, 2010; and an April 2012 rating decision granted an increased initial rating of 20 percent for residuals of incisional hernia repair with residual abdominal wall muscle strain, effective September 23, 2010.  As such, with regard to the Veteran's claim for residuals of incisional hernia repair with residual abdominal wall muscle strain, the Board will address entitlement to an initial rating in excess of 10 percent prior to September 23, 2010 and in excess of 20 percent as of September 23, 2010.  (The April 2012 rating decision recharacterized the hernia matter as: ventral hernia, incisional repair, with residual abdominal wall muscle strain.) With regard to the Veteran's claim for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, the Board will address entitlement to a compensable initial rating prior to December 15, 2010 and in excess of 10 percent as of December 15, 2010.  

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  In this case, the Veteran has clearly expressed her desire to continue seeking the assignment of higher initial ratings for her right foot pes planus and residuals of incisional hernia repair.

The procedural history of the case reflects that the Veteran filed her original claim for service connection for PTSD in April 2006.  The claim was denied in a July 2006 rating decision.  Thereafter, the Veteran filed a statement in December 2006 in reference to her PTSD claim as well as several other claims.  A September 2007 rating decision construed the Veteran's statement as a request to reopen her previous claim for service connection for PTSD.  It is noted, however, that the December 2006 statement was filed within a year following notification of the July 2006 rating decision and may therefore be construed as a timely-filed notice of disagreement (NOD) with respect to the PTSD claim.  See 38 C.F.R. §§ 20.200, 20.202.  Here, the Board has construed the December 2006 submission as an NOD, as opposed to a request to reopen, given that this construction would allow for an earlier effective date, and is thus more favorable to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In August 2008, the Veteran withdrew her earlier request for a Travel Board hearing; as such, the Board may proceed with appellate review.

The Board notes that the above issues were remanded by the Board in October 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain is manifested by a postoperative healed hernia that did not require a belt prior to September 23, 2010.

2.  The Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain is manifested by a large hernia with weakening of abdominal wall that is well supported by a belt as of September 23, 2010.

3.  The Veteran's right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, is manifested by a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and no degenerative changes prior to December 15, 2010.

4.  The Veteran's right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, is manifested by a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers and degenerative changes by x-ray as of December 15, 2010.

5.  The Veteran's right foot pes planus is manifested by pain on manipulation and use of the feet but is not severe and does not demonstrate objective evidence of marked deformity.

6.  The competent and credible evidence demonstrates that the Veteran has asthma that is related to and aggravated by her service-connected ventral hernia, incisional repair, with residual abdominal wall muscle strain; gastroesophageal reflux disease.

7.  The competent and credible evidence fails to demonstrate that the Veteran's left foot pes planus is related to her active duty service, to include her service-connected right foot pes planus.

8.  The competent and credible evidence failed to demonstrate that the Veteran has a right knee disability that is related to her active duty service, to include her service-connected right foot pes planus.

9.  The competent and credible evidence failed to demonstrate that the Veteran has a left knee disability that is related to her active duty service, to include her service-connected right foot pes planus.

10.  The competent and credible evidence failed to demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to her active duty service.


CONCLUSIONS OF LAW 

1.  The criteria for an initial rating, in excess of 10 percent for a ventral hernia, incisional repair, with residual abdominal wall muscle strain, are not met prior to September 23, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2009); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 (2011).

2.  The criteria for an initial rating, in excess of 20 percent for a ventral hernia, incisional repair, with residual abdominal wall muscle strain, are not met as of September 23, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2009); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 (2011).

3.  An initial compensable rating in excess of 10 percent is not warranted for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect prior to December 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2011).

4.  An initial rating in excess of 10 percent is not warranted for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect as of December 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5228 (2011).

5.  An initial rating in excess of 10 percent is not warranted for right foot pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5276 (2011).

6.  Asthma is aggravated by the Veteran's service-connected ventral hernia, incisional repair, with residual abdominal wall muscle strain; gastroesophageal reflux disease 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2011).  

7.  Left foot pes planus was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not secondary to any service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

8.  A right knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not secondary to any service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

9.  A left knee disability was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not secondary to any service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

10.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in June 2005, March 2006, January 2007, and April 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2007 and April 2008 letters provided this information.  

The Board observes that the June 2005 letter was sent to the Veteran prior to the October 2005 rating decision with respect to the Veteran's claims for ventral hernia, right thumb disability, right foot pes planus, and a respiratory disorder.  With respect to the issue of an acquired psychiatric disorder to include PTSD, the March 2006 letter was sent to the Veteran prior to the July 2006 rating decision.  The January 2007 letter was sent prior to the September 2007 rating decision with respect to the issues of left foot pes planus, and right and left knee disorder.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of some of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the January 2007 and April 2008 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a June 2012 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records are associated with the claims folder. 

In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO/AMC afford the Veteran new VA examinations to address the current severity levels of the Veteran's service-connected claims, and to provide adequate opinions, to include whether the Veteran's claimed issues for service-connection were secondarily related to service-connected disabilities and/or directly related to active duty service.  VA examinations having been provided and additional records having been obtained, the issues now return to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were provided in September 2005, November 2006, December 2006, March 2007, August 2007, November 2010, December 2010, and a February 2012 addendum opinion.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.



Analysis

I.  Initial Ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's ventral hernia, right thumb, and right foot claims.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected claims.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A.  Ventral Hernia

As noted above, the Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain is currently rated as 10 percent disabling prior to September 23, 2010, under Diagnostic Code 7339-7346 and 20 percent disabling as of September 23, 2010, under Diagnostic Code 7339.  38 C.F.R. § 4.114, Diagnostic Codes 7339, 7346.  The Board notes that the date assigned for the increased rating, September 23, 2010, is the date the Veteran was prescribed an abdominal binder.
The Board specifically notes that the Veteran was initially granted service connection in an October 2005 rating decision for ventral hernia, incisional repair, with residual abdominal wall muscle strain under Diagnostic Code 7339.  Subsequently, in a January 2007 Statement of the Case, the Veteran was granted an initial rating increase to 10 percent under Diagnostic Code 7339-7346.  The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  In this instance it was determined that the Veteran had not had any recurrence of an abdominal wall hernia and that her symptoms were more appropriately associated with gastrointestinal reflux disorder (GERD) which is associated with  hiatal hernia and as such should be rated under Diagnostic Code 7346 which pertains to hiatal hernia.  It was determined that the Veteran was entitled to a higher rating for her ventral hernia, incisional repair, with residual abdominal wall muscle strain  under Diagnostic Code 7346.

Under Diagnostic Code 7339, postoperative wounds of a ventral hernia that are healed and result in no disability, with the use of a belt not indicated, warrant a noncompensable rating.  Small ventral hernias not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt warrants a 20 percent rating.  A large ventral hernia not well supported by a belt under ordinary conditions warrants a 40 percent rating.  A massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable warrants a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Diagnostic Code 7346 provides for a 10 percent rating when two or more of the symptoms for the 30 percent evaluation are present with less severity; a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain productive of considerable impairment of health; and a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114 (2011).

The Diagnostic Code was changed again with respect to this claim in the April 2012 rating decision which granted an initial rating increase to 20 percent under Diagnostic Code 7339.  It was determined that the Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain was more appropriately rated under the diagnostic code dealing with ventral hernias.  

The Board acknowledges that the assignment of a particular diagnostic code depends entirely on the facts of a specific case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  A change in the diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. App. 411 (1995).

Prior to September 23, 2010

The Veteran was initially afforded a VA examination in September 2005.  It was noted on the VA examination report that there was not a recurrence of the hernia that had previously been repaired with mesh, but the Veteran did complain of abdominal pain which was diagnosed with abdominal wall muscle strain.  The examination report noted a postoperative scar of the lower abdomen at midline which measured 8 cm by 1.5 cm.  There was no evidence that the Veteran required a supporting belt at that time.  

The Veteran was then afforded a VA examination in November 2006 for evaluation of her digestive condition.  She was diagnosed with GERD and hiatel hernia associated with her recent Nissen fundoplication redo.  The Veteran stated she got occasional indigestion 1-2 times a day, but did not report any other significant physical problems.  It was noted at that time that there were no signs of any recurrence of an abdominal wall hernia, after recently having undergone the Nissen fundoplication redo.  A CT scan taken in conjunction with the examination revealed status post Nissen fundoplication, anterior abdominal wall postoperative changes with an abdominal wall mesh with no evidence of post operative leak.  It was noted that the Veteran did not use devices at the time; she had no abdominal wall hernia, and no weakening of the abdominal wall and as such no indication that a supporting belt was needed.  As such, the Board notes that the Veteran's ventral hernia appeared to be healed; however the Veteran did exhibit symptoms of GERD and occasional indigestion. 

As of September 23, 2010

As noted above, the Veteran contended that her hernia had worsened and in the October 2010 remand a new VA examination was requested to determine the Veteran's current severity level of her hernia.  In this regard, the Veteran was afforded a VA examination in December 2010.  The Veteran reported that she was not at the time receiving any treatment for the disorder but it was noted to be progressively worse since the onset of the hernia in 2001.  Upon physical examination it was noted the Veteran had a ventral hernia present in the mid-line with no truss indicated.  It was noted the hernia was postoperative and recurrent.  The CT scan of the abdomen and pelvis with oral contrast and 100 mL of nonionic intravenous contrast was performed.  It was indicated that the Veteran had possible recurrent incisional hernia and reflux status post Nissen.  The CT revealed fat containing a midline hernia sac measuring 6.9 cm in transverse dimension and 3.8 cm in AP dimension with midline fascia defect measuring 1.9 cm.  The impression was prior to Nissen fundoplication and abdominal hernia repair with mesh, fat containing midline upper abdominal wall defects superior and inferior to prior mesh repair, larger superiorly, no evidence of strangulation.  The Veteran was diagnosed with recurrent ventral/incisional hernia due to previous Nissen fundoplication surgical procedures.  Finally it was noted the Veteran would likely have the hernia repaired again.  Unfortunately, the examination report failed to note whether the Veteran's hernia required a support belt.  As such, an addendum opinion was requested.  In this regard, a VA addendum opinion was obtained in February 2012.  The examiner noted that the Veteran was contacted and that she stated that she used a support girdle usually 4-7 days a week because of the herniation in the abdomen.  The examiner reviewed the Veteran treatment records and recent examination and noted that the Veteran's hernia was large and as stated by the Veteran well supported by the abdominal binder.  

The Board acknowledges the Veteran's statements regarding the severity of her ventral hernia, incisional repair, with residual abdominal wall muscle strain; gastroesophageal reflux disease.  Specifically her contentions that she is far more disabled than her currently assigned ratings indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of her service-connected ventral hernia, incisional repair, with residual abdominal wall muscle strain; gastroesophageal reflux disease.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114 with respect to determining the severity of her service-connected ventral hernia, incisional repair, with residual abdominal wall muscle strain; gastroesophageal reflux disease.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating than those currently assigned either prior to or as of September 23, 2010.  In this regard, the Board notes that prior to September 23, 2010, there is no indication that the Veteran's hernia required the use of a supporting belt.  Indeed the record indicated that the Veteran's hernia was postoperative and appeared to be healed indicating that the Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain was entitled to a noncompensable rating under Diagnostic Code 7339.  However, as was noted in the November 2006 VA examination the Veteran's symptoms were predominantly associated with GERD and as such it was determined that the Veteran was more appropriately rated under Diagnostic Code 7346 for her ventral hernia.  As noted by the November 2006 VA examiner, the Veteran exhibited symptoms of GERD and indigestion, as such the Veteran was assigned a 10 percent rating under Diagnostic Code 7346; however, there was no competent medical evidence to support an increased evaluation to 30 percent as there was no evidence that the Veteran had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain productive of considerable impairment of health.  See 38 C.F.R. §§ 3.400, 4.114 (2008); DCs 7339 and 7346; Fenderson, supra.

As of September 23, 2010, the record indicated that the Veteran had recurrent ventral/incisional hernia due to previous Nissen fundoplication surgical procedures which required a supporting belt.  The Board notes that with the recurrence of the Veteran's ventral hernia, the Veteran was more appropriately rated under Diagnostic Code 7339 which provides for a 20 percent rating for post operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A higher rating under 7346 would have required persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain productive of considerable impairment of health, as noted above. The Veteran did not exhibit symptomatology warranting a 30 percent rating under 7346.  As such, the Veteran's ventral hernia is better assessed under Diagnostic Code 7339 as she was entitled to a higher rating under that diagnostic code.  Finally, while there is evidence that a supporting belt is required, indicating a 20 percent rating is warranted, there is no evidence that the Veteran's large hernia is not well supported by belt under ordinary conditions.  See 38 C.F.R. §§ 3.400, 4.114 (2008); DC 7339; Fenderson, supra.

B.  Right Thumb

The Veteran's right thumb fracture with residual small muscle strain with status post internal fixation of ulnar aspect, is currently rated as noncompensable prior to December 15, 2010, and 10 percent disabling as of December 15, 2010.  The Veteran's right thumb was assigned a higher rating as of the December 15, 2010, VA examination.  
Additionally, the Board notes, initially, that the record indicated that the Veteran had an additional injury in 2002 to her thumb reported as a ligamentous injury in the December 2010 VA examination and a fracture of the right thumb in the March 2007 VA examination.  The December 2010 VA examiner noted that the pain in the distal phalanx of the thumb was odd because it was unusual that a fracture to the tip of the thumb would cause ongoing pain, other than what was related to the ligament injury.  The examiner further noted it was difficult to decipher.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  As there was no distinction between the symptomatology associated with the Veteran's service-connected right thumb disability and symptomatology associated with other right thumb disabilities for which the Veteran is not service-connected for, all symptomatology will be attributed to the Veteran's service-connected disability.  

Limitation of Motion of Individual Digits, specifically the thumb, is addressed in Diagnostic Code 5228.  Diagnostic Code 5228 provides for limitation of motion:  for both major and minor hands, with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers a 20 percent rating is warranted.  With a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers a 10 percent rating is warranted.  With a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers a noncompensable rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  As noted, however, any limitation of motion is considered non-compensably disabling.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code in non-compensable or when there is x-ray involvement of 2 of more major joints or 2 or more minor joint groups.  A 20 percent rating is permitted when there is x-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

As will be further explained below, in making the determination to deny higher ratings than those currently assigned for the Veteran's right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has reported intermittent pain attributed to her right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, as mentioned previously, pain is taken into account in the schedular ratings as it is generally present with these types of disabilities, and there is no indication that there was an additional functional limitation.

Prior to December 15, 2010

The Veteran was initially afforded a VA examination in September 2005.  The examination report noted no deformity of the Veteran's right thumb, but there was a very well healed 2 cm scar noted over the ulnar aspect of the proximal phalanx of the right thumb.  The Veteran was able to flex the metacarpophalangeal joint to 60 degrees and the distal interphalangeal joint to 50 degrees with complete extension.  The Veteran noted she had trouble with grasping and dexterity, but grasps were equal upon examination.  With regard to DeLuca criteria, repeated range of motion was to the previously noted limits with no pain or incoordination, but mild fatigue and weakness.  The major functional impact was pain with repetitive use.  There was no gap between the tip of the thumb and the palmar surface of the right hand.  The Veteran noted flare-ups that last a number of hours and will usually subside with rest.  The examiner noted the Veteran appeared to have good strength and dexterity.  X-rays associated with the VA examination revealed status post internal fixation ulnar aspect of the right thumb proximal phalanx with mild associated mild MCP medial subluxation.  

The Veteran was afforded another VA examination in March 2007.  The Board notes that the examination report initially indicated that the Veteran's left thumb was the thumb under examination, but the remainder of the examination correctly noted the right thumb and as such the Board finds the initial mention to be a typo.  The Veteran reported pain, primarily in her MCP joint of her right thumb.  Upon examination it was noted the Veteran did not have ankylosis of the thumb.  She had a well healed scar running to her ligamentous repair of her ulnar collateral ligament.  The Veteran's range of motion for her MCP joint was 0 to 25 degrees and her interphalangeal joint was 0 to 80 degrees.  The Veteran was able to abduct her thumb to touch all of her fingers.  She was able to make a fist.  The Veteran had no gap between the tip of her thumb and the fingers and between the tip of the fingers and the proximal transverse crease of the palm or between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  The Veteran exhibited normal strength for pushing, pulling, and twisting and normal dexterity.  X-rays associated with the examination revealed no evidence of a fracture or dislocation, but there was a suture anchor intact on the proximal ulnar aspect of the proximal phalanx corresponding to her ulnar collateral ligament repair.  

As of December 15, 2010

The Veteran was afforded a VA examination in December 2010.  It was noted that the Veteran experienced intermittent pain with periods of remission.  The Veteran's right thumb is her dominant thumb.  The Veteran stated that she used a splint daily as well as heat and ice to treat the pain.  The Veteran did not note a decrease in hand strength or dexterity; however she said she often lost her grip and had trouble cutting up food.  The Veteran noted pain, limited motion, and weakness.  The Veteran also noted moderate weekly flare-ups that last for hours.  Upon examination it was noted that the Veteran exhibited no ankylosis or deformity of any of her digits.  There was decreased strength for pushing, pulling, and twisting and decreased dexterity for probing, writing, touching, and expression upon repetitive use.  The examiner noted that flexion of the metacarpophalangeal (MCP) joints was to 80 degrees and the distal interphalangeal joint was to 40 degrees with complete extension and no gaps between the tip of the thumb and the palmar surfaces of the hand.  DeLuca testing with 4 repetitions indicated limitation to motion with mild pain, mild weakness, and fatigue, but no incoordination.  The major functional impact was weakness with repetitive motion.  The examiner noted that Veteran had an additional post service injury to her thumb, but noted it was difficult to separate the symptomatology.  X-rays associated with the VA examination revealed postoperative change in the tendon anchor suture base of the first proximal phalanx with mild to moderate first MCP degenerative joint disease.  The Veteran was diagnosed with an old fracture of the right thumb with pain.  
The Board acknowledges the Veteran's statements regarding the severity of her right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect.  Specifically her contentions that her thumb is far more disabled than her currently assigned ratings indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of her service-connected right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

With consideration of the above, the Board notes that the Veteran is not entitled to a higher rating for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, than those currently assigned either prior to December 15, 2010, or as of December 15, 2010, under Diagnostic Code 5228.  In this regard the Board notes that prior to December 15, 2010, there is no indication that the Veteran exhibited a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Additionally there is no indication that the Veteran exhibited any degenerative changes in her thumb prior to December 15, 2010.  The Board notes there was additional limitation of function mostly associated with pain noted on the September 2005 VA examination, but objective testing noted no additional limitation of motion upon repetitive testing and no pain.  

As of December 15, 2010, as noted on the VA examination, the Veteran's x-rays of the thumb indicated that the Veteran exhibited degenerative changes.  Additionally, it was noted that the Veteran exhibited noncompensable limitation of motion with regard to the thumb as well as mild pain, mild weakness, and fatigue upon repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there is no indication that the Veteran exhibited limitation of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers as required to warrant a 20 percent rating.  Indeed, as noted above, at the December 2010 VA examination it was noted that there were no gaps between the tip of the thumb and the palmar surfaces of the hand.  As such, the Board finds that the Veteran is not entitled to the higher 20 percent rating under Diagnostic Code 5228.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5228.

C.  Right Foot Pes Planus

The Veteran's service-connected right foot pes planus is currently rated as 10 percent disabling under Diagnostic Code 5276.  See 38. C.F.R. § 4.71a, Diagnostic Code 5276.  Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  

Diagnostic Code 5276 contemplates an acquired flatfoot.  Under such code, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo-achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  In this regard, the Board notes initially, that Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application in the instant case because there is no evidence of  weak foot (Diagnostic Code 5277), pes cavus, claw foot (Diagnostic Code 5278), metatarsalgia, anterior/Morton's disease (Diagnostic Code 4279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), or other foot injuries (Diagnostic Code 5284).

As noted above, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher ratings than those currently assigned for the Veteran's right foot pes planus, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has reported intermittent pain attributed to her right foot pes planus, as mentioned previously, pain is taken into account in the schedular ratings as it is generally present with these types of disabilities.

The Veteran was initially afforded a VA examination in September 2005.  At the September 2005 VA examination, it was noted that the Veteran had moderate pes planus on the right side, but she was able to stand on her toes and heels without much difficulty.  The Veteran did display some discomfort over her right hindfoot.  The Veteran's Achilles tendon alignment could be corrected by manipulation, but there was mild pain while doing so.  There was no forefoot or midfoot malalignment noted.  It was noted that corrective devices did help.  The examiner noted that the Veteran did not exhibit any painful motion, edema, weakness, or instability.  The Veteran did have functional limitations on standing and walking and mild pain on manipulation of the right foot.  The major functional impact was pain with repetitive use of the right foot.  The Veteran was able to dorsiflex and plantarflex the right big toe from 0 to 80 degrees and 0 to 25 degrees, respectively.  With regard to DeLuca criteria, repeated range of motion exercises revealed same limitations of motion as above without pain, weakness, fatigue, or incoordination.  The Veteran noted some discomfort with activity and walking which was usually treated with rest.  

The Veteran was again afforded a VA examination in December 2006.  It was noted that the Veteran complained of pain, weakness, stiffness, and swelling in her right foot.  The Veteran reported she had received treatment for pain and swelling in her foot in the year prior to the examination.  The Veteran had been issued heel cushions and inserts which helped.  The Veteran noted specifically that her pain was localized to the posteromedial aspect of her ankle and along the plantar medial aspect of her hindfoot and midfoot region.  The Veteran denied flare-ups and stated she could stand for one to three hours and able to walk more than a quarter of a mile.  The Veteran reported tenderness, swelling, stiffness, fatigability, pain, and spasm around the posteromedial aspect of her ankle and into her arch.  Upon examination the Veteran exhibited a normal gait.  At the standing position the Veteran is noted to have a right pes planovalgus with her heel in a valgus posture.  The Veteran's foot could be manipulated but was tender to palpation along the course of her posterior tibial tendon.  There was no forefoot or midfoot malalignment, and no weakness or instability noted.  There were no objective functional limitations on standing or walking.  The functional impact is pain with repetitive use of the right foot.  With regard to range of motion, she exhibited dorsiflexion of her right great toe from 0 to 80 and plantar flexion from 0 to 25 degrees with no evidence of additional limitation of function upon repetitive motion as required by DeLuca.  X-rays associated with the examination were normal.  The Veteran was diagnosed with symptomatic pes planus with state I posterior tibial tendon dysfunction.  

The Veteran was again afforded a VA examination in March 2007.  The Veteran reported occasional flare-ups of her foot disease and that she was able to stand 15-30 minutes and walk a quarter of a mile.  The noted that she intermittently used orthotic inserts bilaterally which were not very effective.  The Veteran denied heat, redness, incoordination, toe deformity, calluses, lack of endurance, or spasm in the right foot.  The Veteran reported tenderness and swelling while standing, walking, or at rest and stiffness, fatigability, weakness, and pain with standing.  Upon examination it was noted the Veteran had a symmetric heel-toe gait.  The Veteran had pes planovalgus in a standing position, bilaterally.  The Veteran had a flexible hindfoot.  The Veteran's feet could be manipulated though she was tender to palpation along the course of her posterior tibial tendons bilaterally.  There was no forefoot or midfoot malalignment, weakness, or instability noted.  Ankle dorsiflexion was approximately 30 degrees with 40 degrees of plantar flexion.  When seated the Veteran exhibited a mild medial longitudinal arch with her windlass mechanism intact.  The Veteran's heels had 5 degrees of valgus and were correctable with manipulation.  X-rays taken in conjunction with the examination revealed bilateral mild pes planus.  The Veteran was diagnosed with bilateral pes planovalgus with stage I posterior tibial tendon dysfunction.  

The Veteran was finally afforded a VA examination in December 2010.  The Veteran noted that she experienced pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  The Veteran noted that she experienced flare-ups.  The Veteran noted she could stand for 15-30 minutes and was able to walk a few blocks.  Upon examination it was noted that there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The examiner noted that the Veteran had moderate right-sided pes planus without any malalignment of the forefoot, midfoot, or Achilles tendon.  The Veteran did not exhibit any pain on manipulation and the Veteran exhibited a normal range of motion of the toes and a normal gait.

The Board acknowledges the Veteran's statements regarding the severity of her right foot pes planus.  Specifically her contentions that her foot is far more disabled than her currently assigned ratings indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of her service-connected right foot pes planus.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her service-connected right foot pes planus.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 10 percent for her right foot pes planus.  In this regard the Board notes that the Veteran's right foot pes planus is not noted to be severe and does not exhibit objective evidence of marked deformity, swelling on use, or characteristic callosities.  Indeed, the Veteran is noted to have mild right foot pes planus.  As such, the Board finds that a higher initial rating for right foot pes planus is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

D.  Extraschedular

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected ventral hernia, right thumb, and pes planus  are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disabilities contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claims for entitlement to higher initial ratings for the Veteran's ventral hernia, incisional repair, with residual abdominal wall muscle strain; right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect; and right foot pes planus at any time during the appeal period as the preponderance of the evidence is against ratings in excess of those currently assigned.
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for asthma was received in May 2005; and left foot pes planus, a right knee condition, and a left knee condition were received in December 2006, the Board will apply the former version of the regulation.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A.  Asthma

The Veteran contends that her asthma was the result of active duty service and/or was the result of or aggravated by her service-connected ventral hernia, to include GERD.  The Veteran's claim was initially denied on the basis of direct service connection in the October 2005 rating decision.  The issue was remanded by the Board in October 2010 so that an opinion with regard to secondary service connection could be provided. 

The Board notes initially that the Veteran has a current diagnosis of asthma as noted on the September 2005 and December 2010 VA examinations as well as various VA treatment records.  As such, the Board finds that the Veteran has a current disability as required by 38 C.F.R. §3.303.  

The Veteran was initially afforded a VA general medical examination in September 2005.  The examination report noted that the Veteran began having asthma in 2001 after her reflux symptoms began.  The examiner rendered a diagnosis of asthma but did not specifically address the etiology of the condition.  

A review of the VA treatment records revealed findings indicative of a possible association between the Veteran's asthma and her GERD.  A December 2004 urgent care note referred to a patient medical history of asthma secondary to GERD (and relieved with Nissen fundoplication).  In April 2005, an urgent care note reported a history of asthma since 1998, which had been recurrent since November 2004.  In June 2005, a pulmonary consultation note indicated a diagnosis of moderate persistent asthma, likely aggravated by reflux problems.  A primary care clinic note dated in November 2005 reported that the Veteran continued to have severe problems with her GERD, making her asthma worse.  A January 2006 pulmonary clinic note listed impressions of moderate persistent asthma and GERD, and noted that the GERD was possibly playing a role in the asthma not being controlled.  In February 2006, a primary care clinic note revealed further complaints of asthma difficulty and GERD symptoms not controlled; it is noted that the Veteran's wheezing was much worse when her GERD was uncontrolled.  

As such, the Board remanded the issue to afford the Veteran a new VA examination to include an opinion with regard to secondary service connection.  The Veteran was afforded a new VA examination in December 2010.  After reviewing the Veteran's VA treatment records and previous VA examination, the examiner diagnosed the Veteran with asthma and opined that her asthma was not specifically related to service as there was no medical evidence of record to support that nexus.  However, the examiner then noted that pulmonologists at the Omaha VAMC had noted that the Veteran's asthma was due to her GERD as a result of aggravation.  Therefore, the examiner opined that the Veteran's asthma was very likely aggravated by her service-connected GERD as determined by various VA pulmonologists.  

The Board notes a January 2006 VA examiner's report that noted that the Veteran's symptoms were most likely due to the Veteran's service-connected GERD and that the Veteran might not have asthma.  While the Board acknowledges the opinion, the Veteran has been diagnosed with and treated for asthma multiple times and as such is considered to have a current diagnosis.  Moreover, in its role as a finder of fact, the Board finds that the December 2010 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis etiology of the Veteran's claimed asthma.  The report revealed that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for her opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record including the prior conflicting diagnosis.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the December 2010 examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinions, the Board finds that it is entitled to the most weight regarding the diagnosis and etiology of the Veteran's claimed asthma.  

The Board notes that the Veteran is competent to attest to the fact that she has trouble breathing and other symptoms associated with asthma.  As noted by the Court, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  In such cases, the Veteran is afforded the benefit of the doubt.  Therefore, the Board finds entitlement to service connection for asthma is warranted.

Under the above circumstances, the Board finds that the evidence is in favor of the Veteran's claim of service connection based on aggravation.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Left Foot Pes Planus

The Veteran contends that she has left foot pes planus that is related to her active duty service, or alternatively to her service-connected right foot pes planus.  

The Board notes initially that the Veteran is currently diagnosed with pes planovalgus.  As such, the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Board further notes that the Veteran's service treatment records indicated that the Veteran was seen in June 1992 with complaints of swollen feet.  She reported that she had been wearing boots and driving about 15 hours a day and that she did not normally wear boots for that length of time.  Following a physical examination, the assessment was dependent edema probably secondary to extensive boot wear.  The Board notes there were in-service complaints with regard to the Veteran's left foot.

Post service records indicated that the Veteran was initially afforded a VA examination in March 2007.  The Veteran was diagnosed with left foot pes planovalgus, posterior tibial tendon dysfunction.  The examiner opined that the Veteran's left pes planovalgus, posterior tibial tendon dysfunction was less likely as not secondary to or aggravated by her right pes planovalgus.  No rationale was provided for this opinion and there was no opinion with regard to whether the Veteran's left foot pes planovalgus, posterior tibial tendon dysfunction was related to her in-service complaints regarding her feet.  

As such, a new VA examination was afforded in December 2010.  The Veteran complained of pain in her left foot especially in the mornings when she woke up.  The examiner noted that the Veteran had been diagnosed with plantar fasciitis, mild pes planus, and MTP degenerative joint disease.  After reviewing the Veteran's treatment records and providing a thorough physical examination, the VA examiner diagnosed the Veteran with plantar fasciitis and very mild pes planus.  The examiner then opined that the Veteran's plantar fasciitis and very mild pes planus, were not related to her military service as both were developed post service.  The examiner noted that the Veteran's plantar fasciitis might be somewhat related to the pes planus deformity; however, she did not have significant degeneration or posterior tibial tendon, as she did not have full collapse of her arch.  The examiner further noted that the Veteran's left foot pes planus was not caused by or resultant of the Veteran's mild right foot pes planus.  Indeed, the examiner associated the Veteran's left foot pes planus with her obesity.  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to the Veteran's claim for left foot pes planus, the Board does not find that the Veteran is competent to render a diagnosis of pes planus.  While the Veteran is certainly competent to report observable symptoms, she has not been shown to be competent to identify a specific diagnosis based solely on observation.  Further, the Veteran has not demonstrated the medical knowledge required to establish a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran also lacks the medical expertise necessary to determine the probability of a causal relationship between one disability and another which requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether she has left foot pes planus that is related to her service-connected right foot pes planus.  

With consideration of all of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has left foot pes planus that is related to her active duty service or service-connected right foot pes planus.  Therefore, the Board finds that the Veteran's claim for service connection for left foot pes planus to include as secondary to her service-connected right foot pes planus must be denied.

Under the above circumstances, the Board finds that the more probative evidence does not support the Veteran's claim of service connection for left foot pes planus on a direct or secondary service connection basis.  In this regard, the Board notes that the more probative evidence indicates that while there is a current diagnosis with regard to left foot pes planus, the probative evidence fails to indicate that the Veteran's pes planus is etiologically related to her active duty service or to her service-connected right foot pes planus.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Right Knee and Left Knee

The Board notes that the Veteran contends that her bilateral knee condition is related to her active duty service or alternatively to her service-connected right foot pes planus.  

The Board notes initially that the Veteran is currently diagnosed with bilateral knee degenerative joint disease with lateral patellar subluxation.  As such the Board notes that the Veteran has current disabilities, with regard to her knees, as required by 38 C.F.R. § 3.303. 

With regard to in-service complaints, the Board notes a September 1998 military profile examination report shows that the Veteran had edema of both knees, decreased range of motion in the right knee, and normal range of motion in the left knee with pain.  It was further noted that there had been recent trauma to the knees at work.
Post-service, the Veteran's bilateral knees were initially evaluated at the March 2007 VA examination.  The assessment was bilateral gonarthrosis.  The examiner opined that the Veteran's bilateral gonarthrosis was less likely as not secondary to or aggravated by her service-connected right foot pes planus.  No rationale was provided for this opinion.  Additionally there was no opinion that addressed whether the Veteran's current bilateral knee disability was related to her in-service knee edema. 

As such, the Veteran was afforded a new VA examination in December 2010.  The Veteran complained of pain in both knees, with greater pain in the right knee.  The Veteran was diagnosed with bilateral knee degenerative joint disease with lateral patellar subluxation with degenerative changes.  X-rays taken in conjunction with the examination revealed mild to moderate osteoarthritic changes, tricompartmental, with patellofemoral arthritic changes with mild lateral subluxation for the patella bilaterally.  The examiner noted that the Veteran had osteoarthritis of her bilateral knees that was most significant in the patellofemoral joint with some lateral subluxation of her patellar bilaterally greater in the left than in the right.  The examiner noted that the Veteran had no specific injury in the service or in her service treatment records that led the examiner to suspect any posttraumatic arthritis.  The examiner noted the Veteran's constant knee pain but opined that the Veteran's bilateral knee condition was less likely as not related to her time spent in active military service or to her service-connected right foot pes planus.  The examiner's rationale with regard to secondary service connection was that there was no medical literature that supported the notion that very mild pes planus without any significant deformity would lead to patellofemoral arthritis.  Moreover, the examiner noted that the Veteran's bilateral knee condition was more likely the result of her obesity.  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to the Veteran's claim for right and left knee disabilities, the Board does not find that the Veteran is competent to render diagnosis of degenerative joint disease with lateral patellar subluxation.  While the Veteran is certainly competent to report observable symptoms, she has not been shown to be competent to identify a specific diagnosis based solely on observation.  Further, the Veteran has not demonstrated the medical knowledge required to establish a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran also lacks the medical expertise necessary to determine the probability of a causal relationship between one disability and another which requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether she has bilateral degenerative joint disease with lateral patellar subluxation of the knees that is related to her service-connected right foot pes planus.  

With consideration of all of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has bilateral degenerative joint disease with lateral patellar subluxation of the knees that is related to her active duty service or service-connected right foot pes planus.  Therefore, the Board finds that the Veteran's claim for service connection for bilateral degenerative joint disease with lateral patellar subluxation of the knees to include as secondary to her service-connected right foot pes planus must be denied.

Under the above circumstances, the Board finds that the more probative evidence does not support the Veteran's claim of service connection for bilateral degenerative joint disease with lateral patellar subluxation of the knees on a direct or secondary service connection basis.  In this regard, the Board notes that the more probative evidence indicates that while there is a current diagnosis with regard to bilateral degenerative joint disease with lateral patellar subluxation of the knees, the probative evidence fails to indicate that the Veteran's knee disabilities are  etiologically related to her active duty service or to her service-connected right foot pes planus.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Acquired Psychiatric, to include PTSD

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran contends that she has an acquired psychiatric disorder, to include PTSD that is related to her active duty service.   In considering the evidence of record under the laws and regulations as set forth above, however, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include PTSD.  The Board notes that the Veteran's initial claim was for entitlement to service connection for PTSD; however, in Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit recently held, among other things, that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  The Board must consider other psychological diagnoses when readjudicating the claim for PTSD on its underlying merits.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes, initially, that the record reflects that the Veteran's stressor of having been under scud attack from January to March 1991 in Dhahran, Saudi Arabia has been corroborated and conceded.  See rating decision, September 2007; statement of the case, February 2008.  The Veteran reported additional stressors at the November 2010 VA examination including being held at gun point at a restaurant in Saudi Arabia, and having to "bag and tag" individuals killed by a missile attack.  

The Veteran was afforded a VA psychiatric examination in August 2007.  The examiner acknowledged that there were conceded stressors for PTSD.  Following the examination, the examiner answered "Yes" to the questions of whether the Veteran met the DSM-IV stressor criterion and whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  However, under Axis I, the examiner indicated "no diagnosis."  In the opinion section, the examiner stated that the Veteran did have a claimed stressor that met the A criteria.  He noted that the Veteran's symptom description for the B criteria for specifics that relate to such was less likely than not related to PTSD.  He also noted that the Veteran did not meet the C criteria of PTSD, and that the Veteran had subjectively reported the D criteria.  The examiner concluded that the Veteran did not meet a diagnosis of PTSD at this time and that the validity of the examination was unclear.

VA treatment records show that the Veteran was seen in October 2007 for the purpose of getting a PTSD clinic treatment plan.  She was diagnosed with adjustment disorder with depressed mood and sub-threshold PTSD.  A subsequent pharmacy note dated in November 2007 indicates that the Veteran had a documented diagnosis of PTSD by a psychiatrist.  An August 2008 treatment note diagnosed the Veteran with sub threshold PTSD on Axis I and a depressive disorder, but offered no explanation as to why the diagnoses were given.  

In statements dated in November 2007, December 2007 and January 2009, the Veteran reported that she had been receiving treatment for PTSD, to include medication and group therapy.

Because some of the findings and conclusions contained in the August 2007 examination report appear to be contradictory or at the very least somewhat confusing, later treatment records indicated that the Veteran did have a diagnosis of PTSD in contradiction to the August 2007 VA examination, and there was no opinion with regard to whether the Veteran had any acquired psychiatric diagnoses that were related to service, the issue was remanded for a new VA examination.

To that end, a new VA examination was afforded the Veteran in November 2010.  The Veteran reported anxiousness and sleep problems including nightmares.  After a thorough examination and with consideration of the Veteran's conceded stressor, the examiner opined that the Veteran did not meet the DSM-IV stressor criterion.  The Veteran's Axis I diagnosis was sub threshold PTSD.  It was further noted that criteria were not met for diagnoses of PTSD or any other DSM-IV mental disorder on Axis I.  The examiner further explains that while the Veteran had a stressor that met Criteria A for PTSD and persistent re-experiencing of events that met Criteria B for PTSD, the Veteran did not meet Criteria C or D.  Furthermore, the examiner noted that the Veteran's disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, as such, Criteria E was also not met.  As such, the examiner opined that it is at least as likely as not that the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terrorist activity, and would be adequate to support a diagnosis of PTSD, if other DSM-IV criteria were met and the Veteran's symptoms were related to the claimed stressor; however, not all of the other criteria are met, and thus a diagnosis of PTSD could not be given.  Additionally the criteria are not met for any other diagnosis of a DSM-IV mental disorder.  

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric condition, to include PTSD is not warranted.  Initially the Board notes that the Veteran is not currently diagnosed with a service-connectable acquired psychiatric disorder on Axis I.  As such the Board finds that the Veteran does not have a current disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability). 

While the Board acknowledges the October 2007 VA treatment record which diagnosed the Veteran with adjustment disorder with depressed mood and sub-threshold PTSD and the August 2008 treatment note which diagnosed the Veteran with sub threshold PTSD on Axis I and a depressive disorder, there was no explanation as to why the diagnoses were given in the treatment reports and no indication that these disorders was related to the Veteran's active duty service.  See 38 C.F.R. § 3.385 (2011); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].  Notwithstanding the holding in McLain, the Board notes that the November 2010 VA examiner was asked to determine if the Veteran had an acquired psychiatric disorder, to include PTSD that was related to the Veteran's active duty service, including her claimed stressors.  As noted above, the examiner determined that not all of the DSM-IV criteria were met with regard to a diagnosis of PTSD or any other diagnosis of a DSM-IV mental disorder on Axis I.  See 38 C.F.R. § 4.125(a).

Furthermore with regard to the issue of potentially conflicting diagnoses with respect to any acquired psychiatric disorder, to include PTSD, the Board notes that after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the November 2010 VA examiner's opinion is the most persuasive medical evidence addressing the Veteran's claimed psychiatric disorders.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the November 2010 VA examiner's opinion is based upon an evaluation of the Veteran, a review of the claims folder, and a thorough analysis of all the DSM-IV criteria, the Board finds that it is entitled to the most weight regarding the diagnosis of the Veteran's claimed acquired psychiatric disorders, to include PTSD.

The Board further acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Also, as noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Board does not find that the Veteran is competent to render diagnoses of psychiatric disorders.  While the Veteran is certainly competent to report observable symptoms, she has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that her psychiatric disorder is the result of her experiences in service, she has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder to include PTSD as the Veteran does not currently meet the criteria for PTSD or any other mental disorder under the DSM-IV.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating, in excess of 10 percent, for a ventral hernia, incisional repair, with residual abdominal wall muscle strain prior to September 23, 2010, is denied.

Entitlement to an initial rating, in excess of 20 percent, for a ventral hernia, incisional repair, with residual abdominal wall muscle strain as of September 23, 2010, is denied.

Entitlement to an initial compensable rating, for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, prior to December 15, 2010, is denied.

Entitlement to an initial rating in excess of 10 percent, for right thumb fracture with residual small muscle strain, status post internal fixation of ulnar aspect, as of December 15, 2010, is denied

Entitlement to an initial rating, in excess of 10 percent, for right foot pes planus is denied.

Entitlement to service connection for asthma is granted.

Entitlement to service connection for left foot pes planus, to include as secondary to service-connected right foot pes planus is denied.

Entitlement to service connection for a right knee disability, to include as secondary to service-connected right foot pes planus is denied.  
Entitlement to service connection for a left knee disability, to include as secondary to service-connected right foot pes planus is denied. 

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


